 IIn the MatterofHARBISON-WALKER REFRACTORIESCo.andUNITED.BRICK WORKERS L. I. UNIONNo.1203, C. I.O.Case No. R-4096AMENDMENT TO DIRECTION OF ELECTIONSeptember 01, 1942On September 12, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in the-entitled proceeding.'The Board hereby amends the Directionaboveof Election by striking therefrom the words "not later than thirty (30)days from the date of this Direction" and substituting therefor thewords "not later than forty-five (45) days from the date of thisDirection."MR. WM. M. LEISERSON took no part in the consideration of the aboveAmendment to Direction of Election.143 N. L. R. B. 1349.44N L R. B, No 45.248 .0